Citation Nr: 1010966	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from June 1963 to July 
1967.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the appellant's claim 
of entitlement to service connection for the Veteran's cause 
of death.  

In February 2007, the appellant, with her representative, 
appeared at the RO to submit oral testimony in support of her 
claim at a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing has been 
obtained and associated with the Veteran's claims file.

In February 2009, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further evidentiary and procedural development.  Following 
this development, the case was returned to the Board in 
January 2010 and the appellant's representative now continues 
the appeal on her behalf.


FINDINGS OF FACT

1.  The Veteran did not physically enter the land boundaries 
of the Republic of Vietnam during active duty and is not 
presumed to have been exposed to Agent Orange.

2.  The Veteran died in July 2004 of neutropenic sepsis due 
to acute myelogenous leukemia due to myelodysplastic 
syndrome.  

3.  At the time of the Veteran's death in July 2004, he was 
not service connected for any chronic medical disability and 
had no pending claims of entitlement to VA compensation.

4.  Leukemia was not present during active military service; 
it was not manifested to a compensable degree within one year 
subsequent to the Veteran's separation from service; and it 
was not shown to be related to a disease, injury, or Agent 
Orange exposure in service.

5.  Myelodysplastic syndrome and acute myelogenous leukemia 
were not present during active military service and are not 
related to a disease, injury, or Agent Orange exposure in 
service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance of Act of 2000 (VCAA) and the duty 
to assist.

The Board notes that in accordance with the VCAA, VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his/her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Additionally, in the subsequent case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), 
the Court held that adequate notice must also include 
informing the claimant of (4) degree of disability; and (5) 
effective date.  Furthermore, in the context of a claim for 
service connection for cause of death/dependency and 
indemnity compensation (DIC) benefits, statutory notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected (predicated on 
the contentions or theory of service connection advanced by 
the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The appellant's claim for VA compensation for service 
connection for the Veteran's cause of death was received by 
VA in November 2004.  In response, she was furnished with a 
letter issued in March 2005, prior to initial adjudication of 
the claim, which satisfies the duty to notify provisions with 
respect to all five of the aforementioned elements mandated 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  
However, the notice letter is defective in that it failed to 
provide notice to the appellant with respect to the three 
elements listed in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  No further notice was sent to the appellant to 
correct this defect.  While acknowledging this defect in the 
March 2005 notice, the Board finds that it does not result in 
prejudice to the appellant.  With respect to the first and 
second elements mandated by Hupp, which is (1) a statement of 
the conditions, if any, for which the late Veteran was 
service connected at the time of his death, and (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, the record clearly shows that he was not 
service-connected for any disability at the time of his death 
in July 2004, thereby mooting these requirements.  With 
respect to the third element mandated by Hupp, which is (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected (predicated on the contentions or theory of service 
connection advanced by the Veteran's survivor), although no 
actual notice was provided with respect to this element, the 
Board finds that no prejudice to the appellant comes as a 
result because the late Veteran had no pending service 
connection claims at the time of his death and the record 
reflects that the appellant had actual knowledge of the 
evidence required to substantiate her claim for service 
connection for the Veteran's cause of death.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Specifically, the 
Board notes that the appellant's primary theory of service 
connection is that the Veteran's death as a result of acute 
myeloid leukemia was due to exposure to Agent Orange during 
service in Vietnam.  Knowing that she had to demonstrate that 
the Veteran had been exposed to Agent Orange in service to 
substantiate her claim, she has submitted written and oral 
statements attesting that the late Veteran had been awarded 
medals for service in Vietnam and that he had told her when 
he was alive that he had served as a boatswain's mate who 
operated a boat ferrying sailors on liberty from their 
aircraft carrier to shoreside harbors in Vietnam.  In her 
notice of disagreement that was received by VA in July 2005, 
she also requested that VA obtain ship's logs from the 
vessels the Veteran served aboard to verify that he went 
ashore to Vietnam.  She further submitted a private 
physician's opinion to VA in February 2007, in which the 
opining physician averred a link between the late Veteran's 
terminal illness (myelodysplastic syndrome evolving into 
acute myeloid leukemia) and his reported exposure to Agent 
Orange in service.  In view of the foregoing action from the 
appellant, the Board finds that she has demonstrated actual 
knowledge of the kinds of evidence required to substantiate 
her claim, such that the defect in VCAA notice with respect 
to Hupp produces no prejudice.  Thus, in view of the 
foregoing discussion, the Board concludes that VA's duty to 
notify in this case is satisfied.  

In addition, the Board finds that the duty to assist the 
appellant has been satisfied.  All relevant records that are 
obtainable have been associated with the Veteran's claims 
file and were reviewed by both the RO and the Board in 
connection with his claim.  In this regard, the late 
Veteran's service personnel and treatment records and his 
relevant post-service treatment records from VA and private 
healthcare providers for the period from 1999 - 2004, 
including his July 2004 death certificate, have been obtained 
and associated with the evidence.  The Board notes that the 
records pertinent to 1999 - 2004 are especially relevant, as 
the appellant reported at her February 2007 videoconference 
hearing that the Veteran's terminal illness began manifesting 
in 1998 and the Veteran's death certificate shows that he 
died of this illness in 2004; thus, the clinical evidence of 
record encompasses the relevant time period.  The Board notes 
that in its remand of February 2009, it instructed the RO to 
obtain the deck logs of the USS Intrepid (i.e., the US Navy 
aircraft carrier that the Veteran served aboard) to determine 
if the logs could confirm that the Veteran had set foot in 
the Republic of Vietnam during active duty.  In response to 
the RO's request for the National Archives and Records 
Administration (NARA) to provide VA with copies of these 
records for this purpose, NARA stated in a June 2009 letter 
that the requested deck logs would only provide information 
regarding ship movements and operations and would not provide 
information placing individuals aboard ship, nor indicate 
names of individuals who departed ship, nor would it provide 
other personnel-related information.  The Board finds that 
this statement from the NARA is sufficient to warrant no 
further development in this regard by VA, as it clearly 
states that the requested deck logs of the USS Intrepid would 
not provide any answers as to whether or not the late Veteran 
went ashore into the Republic of Vietnam during service.  
Therefore, with respect to the appellant's representative's 
contention in its February 2010 brief that the Board's remand 
obligates VA to obtain these logs, pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998), the Board finds that VA has 
substantially complied with its remand instructions and that 
in view of NARA's response, any further development in this 
regard would be futile and would constitute a waste of 
government resources.  See Dyment v. West, 13 Vet. App. 141 
(1999).

The appellant's representative also raised the issue of 
whether or not VA adequately developed the record as it did 
not obtain a waiver for additional evidence from the 
appellant.  The representative also contends that additional 
development is needed to clarify the appellant's current 
mailing address, as VA correspondence sent to the appellant 
as of the February 2009 videoconference hearing has been 
returned to VA as undeliverable.  In this regard, the Board 
notes that all correspondence sent to the appellant was to 
her last known mailing address of record.  Up to the February 
2009 videoconference hearing, the address used by VA was 
valid as the appellant received all mailed correspondence 
from VA and replied by mail as appropriate.  Thereafter, all 
mailed correspondence sent to her was returned as 
undeliverable and no forwarding information was provided.  
The claims file shows that in May 2009, VA attempted to 
locate the appellant's mailing address using the internet 
resource Debtor's Discovery, but despite its efforts no 
additional information regarding her current mailing address 
was obtained.  The Board finds that VA has made sufficient 
good faith effort to locate the appellant to obtain 
permission to further develop the evidence.  It is the 
appellant's responsibility to keep VA informed of her current 
mailing address and it appears she has deliberately elected 
to remain incommunicado with not only VA but also her 
representative.  The duty to assist is not always a one-way 
street.  If the claimant wishes help, she cannot passively 
wait for it in those circumstances where she may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As the appellant's consent for VA to obtain 
additional evidence was needed beforehand, and as she has not 
cooperated with VA by providing VA or her representative with 
her present mailing address, the Board concludes that VA has 
undertaken all sufficient efforts that it could within these 
limitations imposed by the appellant to develop the evidence.  
The Board further concludes that no further attempt to locate 
the appellant's current mailing address is now required in 
view of the development already undertaken.

The Board notes that its February 2009 remand also instructed 
VA to obtain a medical nexus opinion addressing the issue of 
the relationship between the Veteran's cause of death and his 
military service in the context of the evidence of record, 
including a supportive opinion dated in November 2005, which 
was obtained from the late Veteran's private physician, Alan 
Lichtin, M.D.  The requested opinion was duly obtained in 
November 2009.  The Board finds that the VA examiner's 
opinion was predicated on a review of the Veteran's claims 
file, including the aforementioned private opinion, and that 
the opinion was supported by a detailed rationale.  The Board 
therefore finds the November 2009 VA medical opinion to be 
adequate for purposes of adjudicating the claim on appeal.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).
    
In view of the foregoing discussion, the Board concludes that 
the appellant has had adequate opportunity to present 
evidence and argument in support of her claim for service 
connection for the Veteran's cause of death and that there 
has been sufficient development of the record to adjudicate 
the claim on the merits.  A remand for further evidentiary 
development is therefore unnecessary.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for the Veteran's cause of 
death.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of the Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
leukemia, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's claims file shows that he died in July 2004.  
His death certificate shows that his cause of death was 
neutropenic sepsis due to acute myeloid leukemia due to 
myelodysplastic syndrome.  

The Veteran's service treatment records do not show onset of 
leukemia or myelodysplastic syndrome during his period of 
active duty, as no such diagnoses are shown in service and 
blood serology tests conducted on enlistment examination in 
May 1963, during service in June 1965, and on separation 
examination in June 1967 were negative for any abnormalities.  
Therefore, service connection for the Veteran's cause of 
death on a direct basis, pursuant to 38 C.F.R. § 3.303, 
cannot be granted.

Post-service, the claims file shows no clinical evidence of 
onset of leukemia to a compensably disabling degree within 
one year following the Veteran's separation from service in 
July 1967, such that presumptive service connection for 
leukemia pursuant to 38 C.F.R. §§ 3.303, 3.307 and 3.309, and 
thus service connection for the Veteran's cause of death on 
that presumptive basis, cannot be granted.

At the time of the Veteran's death in July 2004, he was not 
service connected for any medical disabilities and there were 
no pending claims filed by him for service connection for any 
disabilities.  Therefore, there is no basis to consider his 
cause of death as being proximately due to, or the result of 
a service-connected disability, such that service connection 
for his cause of death may be granted on a secondary basis.  
See 38 C.F.R. § 3.310(a) (2009).

The appellant contends that the Veteran's death as a result 
of neutropenic sepsis due to acute myeloid leukemia due to 
myelodysplastic syndrome is related to exposure to Agent 
Orange during active service.  In this regard, if the Veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e) (2009).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).  The diseases that are 
related to herbicide exposure include, in pertinent part, 
chronic lymphocytic leukemia.  See 38 C.F.R. § 3.309(e) 
(2009).

Firstly, the Board finds that the specific type of leukemia 
that contributed to the Veteran's death, acute myelogenous 
leukemia, is a distinct form of leukemia that is not 
recognized in 38 C.F.R. § 3.309(e) as being subject to the 
presumptions for chemical herbicide-exposed Veterans, and the 
clinical evidence does not show that the Veteran was 
diagnosed with chronic lymphocytic leukemia or that this 
specific form of leukemia caused his death.  The Board notes 
that the appellant believed that had the Veteran lived long 
enough, his acute myelogenous leukemia would have eventually 
turned into chronic lymphocytic leukemia.  However, her 
assertion in this regard is speculative, and is furthermore 
not entitled to any probative weight as she lacks the 
requisite medical training and expertise to provide an 
opinion as to issues of medical diagnoses and etiology.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Voerth v. West, 13 
Vet. App. 117, 119 (1999).  

Notwithstanding that the Veteran's terminal acute myelogenous 
leukemia due to myelodysplastic syndrome is not listed as one 
of the disease for which presumptive service connection may 
be granted on the basis of chemical herbicide exposure, the 
appellant may still establish service connection for the 
Veteran's cause of death if the clinical evidence links these 
diseases to chemical herbicide exposure.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the 
appellant has submitted a private medical statement dated in 
November 2005 from the late Veteran's treating physician, 
Alan Lichtin, M.D., who presented the following opinion:

(The late Veteran) was a patient of mine with 
myelodysplastic syndrome evolving into acute 
leukemia.  Despite all treatments he died on July [redacted],
2004.

He was exposed to Agent Orange in Vietnam.  I 
believe that his myelodysplastic syndrome evolving 
into acute myeloid leukemia occurred because of 
this exposure.

It has been noted that certain forms of 
lymphoproliferation, such as non-Hodgkin's lymphoma 
are associated with Agent Orange exposure.  I would 
think the same etiological neoplastic affect (sic) 
would occur for a myeloid malignancy.

The above opinion asserts a nexus between the late Veteran's 
service and his cause of death that is predicated upon the 
factual premise that he was, in fact, exposed to Agent Orange 
during active duty.  Veterans who are shown to have served 
within the land borders of the Republic of Vietnam from 
January 9, 1962 to May 7, 1975 are presumed to have been 
exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  
In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit held that 
VA's requirement that a claimant must have been present 
within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to the presumption of 
herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C. § 1116(a)(1)  and 38 
C.F.R. § 3.307(a)(6)(iii).  

After reviewing of the Veteran's service records, the Board 
cannot concede that he was exposed to Agent Orange during 
service because there is no objective evidence indicating 
that he was ever present within the land borders of Vietnam.  
In this regard, the Board has considered the statements of 
the appellant, who has testified in her oral and written 
statements in support of her claim that the Veteran indicated 
to her while he was alive that he had actually set foot 
within the Republic of Vietnam while engaged in his duties as 
an operator of a motor launch, ferrying sailors on liberty 
from the vessel on which they all served, the aircraft 
carrier USS Intrepid, to the Vietnam  shore.  A review of 
naval records and the Veteran's personnel records shows that 
he served as a Boatswain's Mate aboard the USS Intrepid and 
that this warship operated off the coast of Vietnam, 
delivering naval aviation assets in support of ground and air 
operations in Vietnam, from May 1966 to October 1966, 
concurrent with the time the Veteran served aboard this 
carrier.  However, there is no historical documentation that 
corroborates the appellant's factual assertion that the 
Veteran ferried sailors to take their liberty in Vietnam 
while he was a member of the USS Intrepid's crew.  (The Board 
notes the Veteran's service records also show that he served 
aboard the aircraft carrier USS Independence.  However, the 
Board needs not consider his other service on board the USS 
Independence because his records show that he served aboard 
this vessel in 1967, when it was attached to the Sixth Fleet, 
which was stationed far off the shores of Vietnam.  See 
http://www.chinfo.navy.mil/navpalib/ships/carriers/histories/ 
cv62-independence/cv62-independence.html.)

A review of the Veteran's personnel and service treatment 
records also fails to provide any evidence indicating that he 
actually set foot within the Republic of Vietnam.  There are 
no notations in his personnel or medical records from service 
indicating any such visitation to Vietnam or temporary duty 
posting in that country.  Although the Veteran's service 
records show that he was awarded the National Defense Service 
Medal, the Vietnam Service Medal with Bronze Star, and the 
Republic of Vietnam Campaign Medal with device, none of the 
foregoing decorations necessarily denotes service within the 
land borders of the Republic of Vietnam, and the Veteran's 
service in the Navy, in and of itself, does not reflect 
service within those borders.  The appellant contends that 
these decorations are, in and of themselves, proof that the 
Veteran was actually and physically present inside the 
Republic of Vietnam.  However, the Veteran's service records 
show that these decorations were awarded on the basis of his 
having served aboard the USS Intrepid while it was operating 
in a combat zone in the waters off the coast of North and 
South Vietnam, and recent caselaw has established that 
service in the coastal waters of Vietnam, by itself, does not 
afford the Veteran any presumption of exposure to Agent 
Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

To the extent that the appellant seeks to use her own 
testimony that she recalled the Veteran telling her that he 
visited Vietnam while in the Navy as evidence of his physical 
presence with the land boundaries of Vietnam during service, 
the Board finds that while she is competent to make such 
statements and that there is no basis to find them not 
credible as far as attesting to what she believes she heard 
the late Veteran say to her at the time, these statements 
remain hearsay evidence and do not, by themselves, constitute 
proof that the Veteran visited Vietnam.  The evidence does 
not show that she served alongside the Veteran during his 
period of active duty aboard the USS Intrepid, and therefore 
the appellant does not possess any intrinsic personal 
knowledge as an individual that the Veteran had ever actually 
set foot inside of Vietnam during service.  Therefore, in 
view of the foregoing discussion, the Board finds no 
convincing proof to support the factual assertion that the 
Veteran had been present within the land borders of the 
Republic of Vietnam while in service, such that his exposure 
to chemical herbicides (including Agent Orange) may be 
presumed.

Having determined that the Veteran is not entitled to any 
presumption of exposure to chemical herbicides, including 
Agent Orange, during active duty, and in the absence of any 
objective proof of such exposure, the Board finds that the 
November 2005 opinion of Dr. Lichtin associating the 
Veteran's fatal myelodysplastic syndrome evolving into acute 
myeloid leukemia to Agent Orange exposure is insufficient to 
link the Veteran's cause of death to military service.

Even if it were conceded that the Veteran had been exposed to 
chemical herbicides, including Agent Orange, during active 
duty, the weight of the objective medical evidence is against 
the appellant's claim that the Veteran's myelodysplastic 
syndrome and acute myeloid leukemia were due to such 
exposure.  In this regard, the clinical evidence associated 
with the case includes a November 2009 statement from a VA 
hematologist who, after having reviewed the late Veteran's 
claims file (including Dr. Lichtin's November 2005 opinion), 
presented the following opinion:

(The late Veteran's) cause of death was 
neutropenic sepsis, due to acute myeloid leukemia, 
due to myelodysplastic syndrome.  

At issue in this case is whether there is any 
epidemiologic evidence that myelodysplastic 
syndrome is causally linked to herbicide exposure.  
Dr. Lichtin. . . provided (an opinion) that since 
lymphoid malignancies are considered to be 
associated with Agent Orange exposure, then 
myeloid malignancies should also receive the same 
consideration.  However, I am not aware of any 
epidemiologic evidence (after careful literature 
review) that indicate a causative relationship of 
herbicide exposure and myelodysplastic syndrome.  
By their natural history, many patients with 
myelodysplastic syndrome progress to acute myeloid 
leukemia.  There is no compelling evidence that 
this progression is influenced by prior 
environmental exposures, either.

The Board finds that the VA hematologist's conclusions are 
based on his review of the late Veteran's pertinent clinical 
history, and is with a detailed rationale predicated upon his 
professional expertise and a review of relevant medical 
literature.  Therefore, the VA physician's opinion possesses 
greater probative weight than Dr. Lichtin's favorable 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  As such, the Board finds that the VA physician's 
opinion of November 2009 is determinative of the issue of 
whether there is any link between the Veteran's cause of 
death and exposure to Agent Orange and thus concludes that 
the weight of the clinical evidence is against the 
appellant's assertion that the Veteran's death due to 
neutropenic sepsis, due to acute myeloid leukemia, due to 
myelodysplastic syndrome, was linked to his alleged exposure 
to chemical herbicides in service.

At this juncture, the Board notes that the appellant reported 
that the late Veteran had also been diagnosed with diabetes.  
She contends that his diabetes had a role in causing his 
death and that as diabetes is recognized as one of the 
presumptive diseases associated with Agent Orange exposure 
during Vietnam service (see 38 C.F.R. § 3.309(e)), the 
Veteran's death should be service connected on this basis.  
As previously noted, the Board finds that the Veteran did not 
set foot within the land boundaries of Vietnam during service 
and is therefore not presumed to have been exposed to Agent 
Orange.  Furthermore, his death certificate does not list 
diabetes as having played a causative or contributive factor 
towards producing his death.  Lastly, to the extent that the 
appellant is asserting a claim for VA compensation for 
diabetes for purposes of accrued benefits, there is no basis 
for such a claim as the Veteran did not have a pending claim 
for service connection for diabetes or any other medical 
disability at the time of his death.  

For the reasons discussed above, the Board concludes that the 
preponderance of the evidence does not support the 
appellant's claim of entitlement to service connection for 
the Veteran's cause of death.  Her appeal is therefore 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the Veteran's cause of death is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


